Name: Commission Regulation (EEC) No 720/85 of 20 March 1985 fixing the production refund for olive oil used in the manufacture of certain preserved fish and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 85 Official Journal of the European Communities No L 78/29 COMMISSION REGULATION (EEC) No 720/85 of 20 March 1985 fixing the production refund for olive oil used in the manufacture of certain preserved fish and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation (EEC) No 591 /79 of 26 March 1979 laying down general rules relating to the production refund for olive oil used in the manu ­ facture of certain preserved foods (3), as amended by Regulation (EEC) No 3176/84 (4), and in particular Articles 3 and 7 thereof, Whereas Article 2 of Council Regulation (EEC) No 591 /79 provides for the granting of a production refund for olive oil used in the manufacture of certain preserved fish and vegetables ; Whereas under Article 3 of the abovementioned Regu ­ lation , without prejudice to the second subparagraph of Article 7 of the said Regulation , the Commission shall fix this refund every two months ; Whereas, by virtue of Article 5 of the Regulation cited above, where the tender system is employed for fixing the levy, the production refund shall be fixed on the basis of the minimum levies determined under the said system for oils falling within subheading 15.07 A II a) of the Common Customs Tariff ; whereas, however, if the oil employed for manufacture of the preserves was produced within the Community, the amount referred to above shall be increased by a sum equal to the consumption aid in force on the day the said refund is applied ; Whereas Regulation (EEC) No 684/85 (*) fixes a new threshold price for olive oil for 1984/85 ; whereas the production refund for oil used in the manufacture of certain preserved foods should be amended ; Whereas application of the above criteria results in the refund being fixed as shown below, HAS ADOPTED THIS REGULATION : Article 1 For the period 21 March to 30 April 1985, the amount of the production refund referred to in Article 2 of Regulation (EEC) No 591 /79 shall be :  100,00 ECU per 100 kilograms for olive oil produced in the Community and utilized in Member States other than Greece,  95,39 ECU per 100 kilograms for olive oil produced in the Community and utilized in Greece,  65,00 ECU per 100 kilograms for olive oil other than that referred to in the preceding indents . Article 2 This Regulation shall enter into force on 21 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. O OJ No L 78 , 30 . 3 . 1979 , p. 2. h) OJ No L 298 , 16 . 11 . 1984, p. 4. 0 OJ No L 75, 16 . 3 . 1985, p. 9 .